DETAILED ACTION
This Office Action is in response to the applicant's Request for Continued Examination filed 23 July 2021. In virtue of this communication, claims 17-20 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gessner et al. (US 2017/0084776 A1; hereinafter Gessner) in view of Kanbayashi et al. (US 2012/0062817 A1; hereinafter Kanbayashi).


(a) providing an optoelectronic device 600 comprising a planar array of a light-emitting optoelectronic element 630 and a photocurrent-generating optoelectronic element 632 (see Figs. 2a, 2b, 4a, and paragraphs 8, 9, 46, 48, 61, 62; note that 630 is equivalent to 130 and 230 and that 632 is equivalent to 132 and 232),
wherein the device is configured so that some light emitted by the light-emitting optoelectronic element 630 exits the optoelectronic device 600 (see Figs. 1a, 2a-2c, 4a, 4b, and paragraphs 8, 9, 21, 46, 61, 62), 
wherein the device is configured so that light emitted by the light-emitting optoelectronic element 630 that exits the optoelectronic device 300 and is scattered or reflected by an external object 70 capable of scattering or reflecting light or a combination thereof could strike the photocurrent-generating optoelectronic element 632 (see Figs. 1a, 2a-2c, 4a, 4b, and paragraphs 8, 9, 21, 46, 61, 62), 
wherein the optoelectronic device 600 further comprises an opaque element (optically non-transparent material) (see Figs. 2a, 2b, 3a, 4a, and paragraphs 15, 21, 48, 53, 62), 
wherein the opaque element (optically non-transparent material) covers the planar array of the light-emitting optoelectronic element 630 and the photocurrent-generating optoelectronic element 632, and has through holes (areas corresponding to the locations of 630 when viewed from above Fig. 4a) located above an emission layer (of 630) of the light-emitting optoelectronic element 630 and an absorption layer (of 632) of 
wherein the opaque element (optically non-transparent material) prevents light emitted by the light-emitting optoelectronic element 630 from reaching the photocurrent-generating optoelectronic element 632 via a pathway defined by the opaque element (optically non-transparent material) other than the through holes (areas corresponding to the locations of 630 when viewed from above in Fig. 4a) within the device 600 (see Figs. 2a, 2b, 3a, 4a, and paragraphs 15, 21, 48, 53, 61, 62), 
(b) imposing an effective forward bias voltage on the light-emitting optoelectronic element 630 and an effective reverse bias voltage on the photocurrent-generating optoelectronic element 632 (see Figs. 2a-2c, 4a, 4b, and paragraphs 8, 27, 46, 50, 61, 62; suitable control voltage provides the effective forward and reverse bias voltages), 
(c) when bringing an the external object 70 capable of scattering or reflecting light or the a combination thereof is at a distance from a point on the surface of the optoelectronic device 600 from which light emerges, causing light that is emitted by the light-emitting optoelectronic element 630 to be reflected or scattered by the external object 70 or the combination thereof so that the light falls upon the photocurrent-generating optoelectronic element 632 (see Figs. 1a, 2a-2c, 4a, 4b, and paragraphs 8, 9, 21, 32, 46, 47, 61, 62).
Gessner does not explicitly disclose wherein the distance is 0.1 to 5 mm.
Kanbayashi discloses a method of detecting the presence of an object in proximity to an optoelectronic device 100 in at least Figs. 4 wherein a distance (between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the distance of Gessner would be 0.1 to 5 mm as taught by Kanbayashi because of the recognized need for touch panel devices to distinguish between a touched state and an untouched stated (see Kanbayashi: paragraph 64). 
It is also noted that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Additionally, "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, as the combination of Gessner and Kanbayashi discloses the general conditions of the claimed distance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the distance would be 0.1 to 5 mm because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 II A).



With respect to claim 20, the combination of Gessner and Kanbayashi discloses the method of claim 17, wherein the external object is a stylus or a human body part (see Kanbayashi: Fig. 4 and paragraphs 6, 19, 72). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gessner et al. (US 2017/0084776 A1; hereinafter Gessner) in view of Kanbayashi et al. (US 2012/0062817 A1; hereinafter Kanbayashi) as applied to claim 17 above, and further in view of Shim et al. (US 2014/0264258 A1; hereinafter Shim).

With respect to claims 19, the combination of Gessner and Kanbayashi discloses the method of claims 17. 
The combination does not explicitly disclose wherein the optoelectronic device comprises nanorods. 
Shim discloses an optoelectronic device 300 in at least Figs. 1(A) and 4 wherein the optoelectronic device 300 comprises nanorods (see Figs. 1(A) and 4 and paragraphs 35, 62, 70).
.

Response to Arguments
Applicant's arguments filed July 23rd, 2021 have been fully considered but they are not persuasive.
With respect to the combination of the Gessner and Kanbayashi references, the applicant argues on page 6 of the remarks that “the skilled worker would have had no incentive to look to the Kanbayashi document as proposed by the instant rejection.” Additionally, the applicant argues that “the Kanbayashi document does not disclose or otherwise suggest nanorods or quantum dots.” The examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the distance of Gessner would be 0.1 to 5 mm as taught by Kanbayashi because of the recognized need for touch panel devices to distinguish between a touched state and an untouched stated (see Kanbayashi: paragraph 64). It is also noted that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Additionally, "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, as the combination of Gessner and Kanbayashi discloses the general conditions of the claimed distance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the distance would be 0.1 to 5 mm because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 II A).
In response to applicant's arguments against the references individually (i.e., that Kanbayashi does not disclose nanorods or quantum dots), one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
On page 6 of the remarks, the applicant argues that “neither Gessner nor Kanbayashi suggest the use of nanorods. The addition of Shim does not cure such deficiencies. No suggestion is seen of how nanorods might be utilized in the Gessner or Kanbayashi systems.” The examiner respectfully disagrees.
As outlined in the rejection above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optoelectronic device of the combination of Gessner and Kanbayashi to further comprise nanorods as taught by Shim because nanorods and quantum dots are well known nanoparticles used in optoelectronic devices, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
The claims remain rejected.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829  

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829